DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 30 June 2021, the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claims 1-20 remain pending in the application.  The rejections have been overcome by the amendments and are hereby withdrawn, however, after additional search and/or consideration the following rejections are presented to address the newly presented claim limitations. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06 July 2021 and 14 July 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,038,713 issued to Bell et al (Bell) in view of U.S. Patent 4,354,433 issued to Owen (Owen).
Regarding claim 1, Bell discloses a shaped charge holder for a perforating gun, the shaped charge holder (See Figures, clearly illustrated) comprising: five or more shaped charges (54, See at least Figure 4, clearly illustrated), wherein each shaped charge of the five or more shaped charges includes a detonation end and a firing end, is circumferentially spaced from an adjacent shaped charge, and is radially spaced with respect to a common central axis (See Figures, all aspects clearly illustrated); one or more secondary detonating cords attached to the detonation end of each shaped charge of the five or more shaped charges (Contained within elements 30 and 34, See Figures, clearly illustrated), wherein the shaped charges are arranged in a circular plane having a center, the detonation end and the firing end of each of the one or more shaped charges are coaxially aligned, the detonation ends point toward the center of the circular plane, and the firing ends point away from the center of the circular plane (See Figures, clearly illustrated); and a single primary detonating cord (Within element 32), wherein the primary detonating cord is attached to each secondary detonating cord of the one or more secondary detonating cords (See Figures, clearly illustrated, the cords are connecting together), wherein the primary detonating cord extends longitudinally, and wherein each shaped charge is radially and longitudinally spaced from the primary detonating cord (See Figures, clearly illustrated).
Bell does not disclose the use of boosters or the specifics of the boosters.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bell with the noted teachings of Owen.  The suggestion/ motivation for doing so would have been to ensure propagation of the detonation front and to ensure simultaneous ignition of the shaped charges.
Regarding claim 2, Bell further discloses wherein each shaped charge of the plurality of shaped charges is further arranged such that the radial distance between each successive shaped charge is constant (See Figures, clearly illustrated, 53, at least Figure 4).
Regarding claim 3, Owen further discloses wherein the one or more secondary detonating cords is arranged in a circle that is coplanar with the circular plane and each secondary detonating cord of the one or more secondary detonating cords is attached to the detonation ends of each shaped charge of the plurality of shaped charges (See Figures, clearly illustrated).
Regarding claim 4,.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Owen as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication 2017/0145798 by Robey et al (Robey).
Regarding claim 5, Bell further discloses a first plate, and a second plate in an opposed relationship with the first plate, wherein the first plate is spaced apart from the second plate, and the first plate and the second plate each has an interior face and an exterior face (See Figures, clearly illustrated, Elements 42 and 44).
Bell as modified by Owen does not disclose indentations or their specifics.
Robey, a related prior art reference, discloses wherein the interior face of each of the first plate and the second plate includes a plurality of indentations shaped to receive the plurality of shaped charges between the first plate and the second plate (See at least Figure 6, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bell as modified by Own above with the noted teachings of Robey.  The suggestion/ motivation for doing so would have been to ensure proper spacing and orientation of the shaped charges as indicated by Robey.
Regarding claim 6, Bell further discloses a pair of annular plates positioned opposite one another, each annular plate of the pair of annular plates having an interior surface and an exterior surface, and a plurality of fasteners extend between and connect each annular plate of the pair of annular plates to one another with the plurality of shaped charges positioned therebetween (See Figures, clearly illustrated, Elements 42, 44, and 29).

Robey, a related prior art reference discloses wherein the interior face of the pair of annular plates includes a plurality of indentations shaped to receive the plurality of shaped charges (See at least Figure 6, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Bell as modified by Own above with the noted teachings of Robey.  The suggestion/ motivation for doing so would have been to ensure proper spacing and orientation of the shaped charges as indicated by Robey.
Regarding claim 7, Bell further discloses wherein the plurality of shaped charges are positioned in a coplanar configuration within the shaped charge holder (See Figure 1, clearly illustrated).
Regarding claim 8, Bell further discloses wherein the shaped charges are radially arranged in a coplanar configuration between the pair of annular plates of the shaped charge holder (See Figures, clearly illustrated).
Claim(s) 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Owen and Robey.
Regarding claim 9, Bell as modified by Owen and Robey discloses a shaped charge holder assembly, comprising: a plurality of shaped charges; a pair of annular plates, wherein each annular plate of the pair of annular plates is positioned opposite one another and each annular plate of the pair of annular plates has an interior face and an exterior face, wherein the interior face of each annular plate of the pair of annular plates includes a plurality of indentations, wherein each indentation of the plurality of 
Regarding claim 10, Bell as modified by Owen and Robey discloses a shaped charge holder assembly, comprising: a plurality of shaped charges, each shaped charge of the plurality of shaped charges having a curved outer surface; 7Application No. 16/761,864 Reply to Office Action of April 15, 2021 Page 8 of 16 a pair of annular plates, wherein each annular plate of the pair of annular plates is positioned opposite one another and each annular plate of the pair of annular plates has inner face and an outer face, wherein the inner face of each annular plate of the pair of annular plates 
Regarding claim 11, Bell further discloses wherein the plurality of shaped charges is positioned between the pair of the annular plates so that the plurality of shaped charges face radially outward from a center of the charge holder in a coplanar configuration (See Figures, clearly illustrated).
Regarding claim 12, Owen further discloses wherein the one or more secondary detonating cords includes a plurality of secondary detonating cords of equal length, each secondary detonating cord of the plurality of secondary8Application No. 16/761,864 Reply to Office Action of April 15, 2021Page 9 of 16detonating cords of equal length being connected to one shaped charge of the plurality of shaped charges (See Figures, clearly illustrated)
Regarding claim 13, Owen further discloses a hub spaced radially and longitudinally from the plurality of shaped charges (See Figures, clearly illustrated).
Regarding claim 14, Owen further discloses wherein the primary detonating cord extends from the hub (See Figures, clearly illustrated).
Regarding claim 15, Owen further discloses wherein each individual secondary detonating cord of the plurality of individual secondary detonating cords comprises a free end, and each free end is connected to one booster configured as a bi-directional booster configured to initiate each shaped charge (See Figures, clearly illustrated).
Regarding claim 16, Owen further discloses wherein the bi-directional booster is positioned in the hub (See Figures, clearly illustrated).
Regarding claim 17, Owen further discloses a receiver booster positioned in the hub, wherein the receiver booster is communicably connected to the bi-directional booster, and the receiver booster is coupled to the primary detonating cord (See Figures, clearly illustrated).
Regarding claim 18, Owen further discloses a detonator coupled to the primary detonating cord (See Figures, clearly illustrated).
Regarding claim 19, Owen further discloses wherein the one or more secondary detonating cords includes a plurality of individual secondary detonating cords of equal 
Regarding claim 20, Owen further discloses wherein each individual secondary detonating cord of the plurality of individual secondary detonating cords comprises a free end, and each free end is connected to one booster configured as a bi-directional booster configured to initiate each shaped charge of the plurality of shaped charges, and further wherein each bi-directional booster is positioned in a hub (See Figures, clearly illustrated).
Response to Arguments
Applicant’s arguments have been considered but are moot because current rejections do not rely on any singular reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641